

116 HR 3505 IH: To amend title 10, United States Code, to authorize the Secretary of Defense to access and inspect privatized military housing units, and for other purposes.
U.S. House of Representatives
2019-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3505IN THE HOUSE OF REPRESENTATIVESJune 26, 2019Mr. Brown of Maryland introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to authorize the Secretary of Defense to access and inspect
			 privatized military housing units, and for other purposes.
	
		1.Department of Defense inspection authority regarding privatized military housing
 (a)Inspection authoritySection 2885 of title 10, United States Code, is amended by adding at the end the following new subsection:
				
					(g)Post-Construction access and inspection authority
 (1)RequirementThe Secretary concerned shall retain the authority after the completion of a military housing privatization project to access and inspect any military housing unit, ancillary supporting facility, or common area acquired, constructed, or renovated as part of the project in order to protect the health and safety of members of the armed forces and their dependents who occupy the privatized military housing units.
 (2)Notice and right of refusal of access and inspectionThe Secretary concerned shall ensure that the individuals who lease or are assigned a military housing unit—
 (A)are provided not less than 48 hours notice prior to the Secretary concerned accessing and inspecting the unit as authorized under paragraph (1); and
 (B)have the right to refuse the Secretary concerned such access.. (b)Retroactive application of amendmentSubsection (g) of section 2885 of title 10, United States Code, as added by subsection (a), shall apply to each military housing privatization project completed prior to the date of the enactment of this Act, and to each such project completed on or after such date.
			